Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 2, 2020

                                        No. 04-20-00115-CV

                   IN THE INTEREST OF J.S.G AND R.X.R., CHILDREN,

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-PA-00825
                       Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER

        This is an accelerated appeal from the trial court’s order terminating appellant’s parental
rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there is no meritorious issue to
raise on appeal. Counsel states appellant has been provided copies of the brief and motion to
withdraw and informed of the right to review the record and file a pro se brief. See id.; Nichols v.
State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.). Additionally,
counsel states appellant has been provided with a form motion to use to request access to the
record.

        If appellant desires to file a pro se brief, we order the brief due April 22, 2020. The State
has filed a notice waiving its right to file a brief in this case unless appellant files a pro se brief.
We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.




                                                       _________________________________
                                                       Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court